Citation Nr: 0308496	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  99-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by joint pain, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.  

2.  Entitlement to service connection for a chronic 
disability manifested by respiratory symptoms, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active duty from May 1982 to November 1984, 
and from December 1990 to May 1991.  He served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War from January to May 1991.  These matters come to the 
Board of Veterans' Appeals (Board) from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to the 
benefits shown on the title page. The veteran perfected an 
appeal of that decision.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War from January to May 
1991.  

3.  VA examinations show that the veteran has a chronic 
disability manifested by joint pain and a chronic disability 
manifested by respiratory symptoms, both due to an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by joint pain was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159; 3.303, 3.317 
(2002).  

2.  A chronic disability manifested by respiratory symptoms 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159; 3.303, 
3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  The veteran was 
specifically advised of which evidence, if any, should be 
obtained by the claimant and which evidence, if any, would be 
retrieved by the Secretary in an October 2002 letter from the 
Board.  No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. § 
3.317(b), provided that such disability: (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 38 C.F.R. § 
3.317(a)(4).

A disability referenced in 38 C.F.R. § 3.317 shall be 
considered service connected for purposes of all laws of the 
United States. 38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.  
In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
In addition, the new law extends the period in which the VA 
may determine that a presumption of service connection should 
be established for a disability occurring in Persian Gulf War 
veterans to September 30, 2011.  See Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, § 202; 38 
C.F.R. § 3.317(a)(1), 66 Fed. Reg. 56,614-15. (Nov. 9, 2001) 
(codified at 38 C.F.R. § 3.317(a)(1)(i)).  The Board notes 
that these new legal provisions do not affect the particular 
Persian Gulf War claims involved in the instant appeal.


A Joint Disability

The veteran served in the Persian Gulf War from January to 
June 1991.  The service medical records do not indicate that 
he incurred any injury to the hips or knees while in service.  
However, the veteran has not argued that the was treated in 
service for a joint problem.  He asserts that the chronic hip 
and knee pain that he experiences, which has not been 
attributed to any identified pathology, is an undiagnosed 
illness resulting from his service in the Persian Gulf War.  
Multiple physical examinations and X-ray studies since 
service have failed to reveal any evidence of pathology in 
the hips or knees beginning in February 1995, other than very 
early degenerative joint disease of the knees, which was 
diagnosed following an October 1995 VA examination.  The 
knees had flexion to 140 degrees and the ligaments were 
intact.  On VA examination in December 1997, the examiner 
found, bilateral knee pain, cause not known, medial 
epicondytis, right elbow, and chronic trochanteric 
tendonitis, both hips.  The examiner opined that there was 
some objective evidence of claimed symptoms about the right 
elbow and the hips attributable to a known diagnosis.  
Subsequent X-ray studies were interpreted as normal.  
The veteran's private physician attributed the veteran's 
joint and muscle pain to "Gulf War Syndrome."  He indicated 
in a May 2000 letter that he had done a complete physical on 
the veteran in May 2000, and that since the veteran returned 
from the Gulf War, he has developed arthralgias and mild 
myalgias, which have progressively worsened.  It was stated 
that based on the veteran's history of what he was exposed to 
in the Gulf, the examiner did not think it was a coincidence 
that the veteran has developed joint problems.  
In November 2002, the veteran was examined by VA.  The claims 
file was reviewed by the examiner.  It was noted that the 
veteran was taking medication for joint pain daily.  Painful 
range of motion of the hips was reported.  X-rays of the hips 
showed no fracture, dislocation, arthritis or other 
abnormality.  The impression was normal bilateral hips.  The 
examiner opined that the veteran's joint and hip pains were 
not caused by an organic disease process that is identifiable 
and that it is more likely that it is related to fibromyalgia 
or an unexplained disease process related to the Persian Gulf 
experience.  This was supported according to the examiner by 
blood tests which were normal and an ANA that was negative.  

A Respiratory Disability
The veteran served in the Persian Gulf War from January to 
June 1991.  On separation from service the examiner noted 
that the veteran suffered from chronic sinusitis, but the 
service medical records are silent for any complaints or 
clinical findings pertaining to the lungs.  In June 1991, the 
veteran reported having had decreased exercise tolerance and 
shortness of breath for years.  
Pulmonary function tests in March 1992 revealed an 
obstructive ventilatory defect, and sleep studies in November 
1994 showed him to have significant obstructive sleep apnea 
with moderate to severe daytime sleepiness.  He has received 
treatment for chronic rhinitis, shortness of breath, and 
sleep apnea since then.  
The veteran's private physician has attributed the shortness 
of breath and fatigue to "Gulf War Syndrome."  In a May 
2000 letter, he stated that he had examined the veteran six 
months prior, and that since the veteran had returned from 
the Gulf War, he has had significant problems with 
respiratory problems including wheezing and shortness of 
breath.  A consulting pulmonologist, attributed his 
respiratory complaints as possibly due to mild hyperactive 
airway disease, sinus problems, mild gastroesophageal reflux, 
obstructive sleep apnea, vocal chord dysfunction, respiratory 
muscle weakness, cardiac disease, deconditioning, or 
histoplasmosis.  A VA pulmonologist determined in July 1996 
that the cause of the veteran's shortness of breath was 
unknown.  
The veteran was examined by VA in November 2002.  His lungs 
were clear.  Chest X-rays showed a triangular soft tissue 
density projected over the right cardiophrenic angle.  The 
cardiac and pulmonary vasculature otherwise were otherwise 
within normal limits.  The impression was triangular soft 
tissue density in the right cardiophrenic angle, most likely 
representing a prominent epicardial fat pad.  The examiner 
stated that the sleep apnea diagnosed in 1992 is unable to be 
explained or given diagnoses and that the chest X-ray did not 
appear to have an explainable cause.  It was stated that in 
review of the veteran's history and his respiratory problems, 
it is at least as likely as not that the respiratory 
disability is related to the veteran's Persian Gulf 
experience during the Persian Gulf War barring the fat pad 
noted on the chest X-ray reviewed by a pulmologist, could be 
deemed as the cause of his severe respiratory problems, which 
was highly unlikely.  
Discussion

It is not disputed that the veteran served in the Persian 
Gulf during the requisite time period.  The record reflects 
the fact that the veteran has been afforded a number of VA 
examinations. With respect both claims here, the Board 
observes that neither a joint disability nor a pulmonary 
disability were demonstrated during either period of service.  
The Board acknowledges that the veteran has been examined by 
VA and that it was concluded that no joint or respiratory 
disorder was present.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the United States Court of Appeals for Veterans 
Claims noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Thus, service connection for a joint disability or a 
respiratory disability on a direct basis is not warranted.  
However, following the November 2002 VA respiratory and 
orthopedic evaluation, the examiner stated that the veteran's 
joint pain was not caused by an organic disease process that 
is identifiable and he related the pain symptoms to the 
Persian Gulf War.  It was reported that the veteran's 
respiratory symptoms had no explainable cause, and were most 
likely related to his Persian Gulf War experience.  This 
opinion is supported by a private examiner as well.  Thus, 
the Board concludes that the evidence supports the claims for 
service connection for a chronic disability manifested by 
joint pain and for a chronic respiratory disability, pursuant 
to 38 U.S.C.A. § 1117.  


ORDER

Service connection for a chronic disability manifested by 
joint pain, claimed as an undiagnosed illness resulting from 
service in the Persian Gulf War is granted.  

Service connection for a chronic disability manifested by 
respiratory symptoms, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War is granted.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

